           Case 5:18-cr-00227-SLP Document 168 Filed 08/20/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                     )
                                              )
                Plaintiff,                    )
                                              )
v.                                            )         Case No. CR-18-227-SLP
                                              )
JOSEPH MALDONADO-PASSAGE,                     )
  a/k/a Joseph Allen Maldonado,               )
  a/k/a Joseph Allen Schriebvogel,            )
  a/k/a “Joe Exotic,”                         )
                                              )
                Defendant.                    )

                                         ORDER

          Before the Court is Defendant’s Motion for Relief from Local Rule 57.3 [Doc. No.

166]. Local Criminal Rule 57.3(c) allows relief from the requirement that non-resident

attorneys associate with local counsel “within the court’s discretion” and “upon motion

establishing financial hardship, special qualifications of non-resident counsel, or other

good cause, provided that out-of-state counsel certifies familiarity with the local court

rules.”

          The Court finds that Defendant’s Motion does not establish good cause and,

accordingly, Defendant’s request for relief pursuant to Local Criminal Rule 57.3(c) should

be denied. Although the Court has no reason to doubt the legal qualifications and

experience of Mr. Phillips and Ms. Hanna, the Court discerns no particular facts that

persuade the Court to relieve Defendant from the association requirement. The role of

local counsel “is more than to serve as a post office box”—the rule is “predicated upon a

notion that familiarity with local rules and procedures advances the goal of the efficient
         Case 5:18-cr-00227-SLP Document 168 Filed 08/20/21 Page 2 of 2




administration of justice.” Mowrer v. Warner-Lambert Co., No. CIV.A. 98-2908, 1998

WL 512971, at *1 (E.D. Pa. Aug. 19, 1998). The Court finds that associating with local

counsel would aid the administration of justice in this case. Additionally, although the

Motion makes allegations regarding Defendant’s current financial straits, the Motion does

not attach any evidence establishing the same. The local counsel requirement can, in fact,

reduce costs by saving travel time and expense for in-court matters. And the Court expects

that sophisticated counsel could efficiently allocate work in the economic interests of the

client. See SE Prop. Holdings, LLC v. Stewart (In re Stewart), No. 15-12215-JDL, Adv.

No. 16-1117-JDL, 2017 WL 1185171, at *2 (Bankr. W.D. Okla. Mar. 29, 2017).1

       IT IS THEREFORE ORDERED that Defendant’s Motion for Relief from Local

Rule 57.3 [Doc. No. 166] is DENIED. Defendant shall associate with local counsel

pursuant to Local Criminal Rule 57.3(c) within seven days of the date of this Order.

       IT IS SO ORDERED this 20th day of August, 2021.




1
  Further, to the extent Defendant is confused regarding the rule’s applicability, the Court notes
that the local counsel requirement applies to “any attorney who is not a resident of, and does not
maintain an office in, Oklahoma[.]” LCrR 57.3(a). Defendant does not allege that his attorneys
fall outside of this rule.

                                                2
